             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

THOMAS R. MONTGOMERY,                    )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )      No. CIV-18-913-HE
                                         )
WARDEN GERLACH, et al.,                  )
                                         )
                    Defendants.          )

                                        ORDER

      Plaintiff Thomas R. Montgomery, a pre-trial detainee appearing pro se, brought this

action pursuant to 42 U.S.C. § 1983, asserting violations of his constitutional rights.

Plaintiff had acquired at least three strikes pursuant to 28 U.S.C. § 1915(g) and Tenth

Circuit authority before initiating this case. Having accumulated these three strikes,

plaintiff is required to prepay the entire filing fee before the court may consider any new

action, absent a demonstration that he is “under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g). On November 1, 2018, U.S. Magistrate Judge Suzanne

Mitchell issued a Report and Recommendation recommending the denial of plaintiff’s

motion to proceed in forma pauperis and the dismissal without prejudice of this

conditionally filed action unless plaintiff pays the full $400 filing fee within twenty-one

days from the date of any order adopting the Report and Recommendation. Specifically,

the Magistrate Judge found that plaintiff’s filings do not allege or plausibly suggest that

the imminent danger exception of § 1915(g) applies. Plaintiff was advised of his right to

object to the Report and Recommendation, and he has filed a timely objection.
       In his objection, plaintiff asserts that he was in imminent danger of serious physical

harm during the time he filed this case. Plaintiff specifically raises numerous complaints

about the conditions of his confinement and the alleged violent behavior of detention

officers working at the facility.

               To satisfy the “imminent danger” exception, a complainant
               must offer specific fact allegations of ongoing serious physical
               injury, or of a pattern of misconduct evidencing the likelihood
               of imminent serious physical injury. Reliance on past injuries
               or harm, or offering vague or conclusory allegations, is
               insufficient. In other words, the injury must be imminent or
               occurring at the time the complaint is filed.

Davis v. Rice, 299 F. App’x 834, 835 (10th Cir. 2008) (internal citations and quotations

omitted) (emphasis in original).

       Having reviewed plaintiff’s complaint and objections, the court agrees with the

Magistrate Judge that plaintiff has not satisfied the imminent danger exception.

Accordingly,     the   court   ADOPTS       Magistrate   Judge    Mitchell’s      Report   and

Recommendation [Doc. #8], DENIES plaintiff’s Application for Leave to Proceed in

Forma Pauperis [Doc. #7], and ORDERS plaintiff to pay the full $400 filing fee within

twenty-one (21) days of the date of this Order. Plaintiff is advised that if he does not pay

the full $400 filing fee within twenty-one days of the date of this Order, this action will be

dismissed without prejudice.




                                              2
IT IS SO ORDERED.

Dated this 9th day of January, 2019.




                                       3
